PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/370,642
Filing Date: 6 Dec 2016
Appellant(s): Roberts et al.



__________________
Raffi Gostanian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant states that Reed describes a minting agent 152 that creates new blocks for a blockchain.  The minting agent creates a block after aggregating new transactions for a predetermined period of time, e.g. 10 minutes, according to Appellant.  As noted by Appellant, the behavior of the minting agent may be recorded in a respective tamper-evident log, e.g. stored within minting agent memory.  Then, Appellant asserts that the tamper-evident log of Reed is not on a blockchain, and is not recorded in a blockchain. Also, Appellant states that the tamper-evident log does not include a subset of entries, where each subset includes entries since a last subset from the log was recorded.  Appellant also states that the time period (e.g. 10 minutes) for creating a new block described by Reed refers to the period of time at which transactions are queued and then added as a batch to a block after the predetermined period of time, but Appellant contends that a lapse of time has nothing to do with a time period of which log entries are hashed.
In response, it is set forth in Reed that "generating a hash value for a subset of entries from the log" is taught by col. 20, lines 55-65.  Here, Reed discloses that "[e]ach log entry may comprise log entry data 506, which can include the beginning states of relevant variables 510, any input data 512 (e.g., transaction parameters), process output indicators 516 (e.g., the results of processing, any output data, and/or any messages transmitted), a current timestamp 518, and/or a hash 520 of the previous log entry. That log entry data 506 along with a hash of the previous entry may then be hashed, e.g., using a SHA-256 hash algorithm, to generate a 
With further reference to FIG. 5A, each log entry can include log entry data 506.  The log entry data 506 includes input data such as transaction parameters, process output indicators 516, and/or a hash of the previous log entry, among other data set forth in the passage.  This log entry data 506 along with a hash of the previous entry may then be hashed.  By hashing the log entry data, a hash value for a subset of log entries is generated.  Also, by including the previous hash value in the current hash, the log entry is tied to previous log entries, forming a chain of data.  With regard to the limitation of "where the subset are identified from within a predetermined period of time since a last hash value was generated," this time constraint for identifying a subset of log entry data is taught by col. 18, lines 50-55.  Here, col. 18, lines 50-55 teaches "After aggregating new transactions for a predetermined period of time, e.g., 10 minutes, the minting agent may create a new block and link it to its blockchain."  This teaches that new transactions are aggregated, and a new block is created by the minting agent over a predetermined period of time such as 10 minutes.  The transactions are interpreted to be the log data because they are being logged by the logging module 418.  The new block of the blockchain is a hash value, because Reed teaches creating a hash chain at col. 20, lines 60-65, where log data and previous hash of log entry data are hashed.

Additionally, Appellant argues that the combination of Reed and Pradeep does not disclose or suggest "recording, via a computer, entries in a log of the computer which are detected from notifications created by the computer … generating, via a blockchain hosted on the computer where events associated with the entries occur, a blockchain transaction comprising the generated hash value for the subset of entries."  While not specific to the claim language, Appellant argues that Reed stores events from transactions that are submitted by 
In response, Examiner points out that Pradeep teaches recording, via a computer, entries in a log of the computer which are detected from notifications created by the computer at [0055], where "a server of a database system captures a series of system events as entries of a log file."  A server is a computer, and system events are notifications from the server. 
Further, Reed teaches "generating, via a blockchain hosted on the computer where events associated with the entries occur, a blockchain transaction comprising the generated hash value for the subset of entries." This is because at col. 20, lines 10-11, Reed teaches "a logging module 418 may record in a respective tamper evident log all transactions."  The logging module 418 generates a blockchain in the form of a tamper-evident log.  Further, col. 21, lines 50-61 establishes that a tamper evident hash structure (e.g. a tamper evident log) corresponds to a blockchain.  The logging module records the transactions in the tamper evident log, and as shown in FIG. 4, the logging module is a part of the super peer computing node 102 along with the digital hashing module 422.  Thus, the logging (events occurring), the generation of the tamper evident log ("blockchain") all occur on the super peer computing node 102.  As shown in FIG. 5A, the tamper evident log 502-1 includes a hash value of a subset of entries by hashing log entry data.

Further with regard to claim 1, Appellant states that the system events in Pradeep are triggered by user activity, and that in claim 1, the events are detected from notifications that are created locally by a blockchain computer and not based on user activity.  
In response, Examiner points out that the claim does not require the events to not be based on user activity.  Further, a login or logout, which is a system event described by [0017] of Pradeep, is an event on a computer.  The motivation to modify Reed with Pradeep is not 
It is respectfully submitted for at least the above reasons, that the rejection of claim 1 be sustained.  A similar rationale applies to independent claims 8 and 15.	
With regard to claim 3, Appellant argues that Reed does not describe a name of a log file, and therefore it would not be obvious to hash something that allegedly does not exist in Reed.  Appellant states that Reed describes merely storing a log of transaction data submitted to a minting agent, and Gammans allegedly describes a client which generates a hash of a file for storage on a server.  According to Appellant, neither of these references describe hashing a name of a log file, storing the hashed name of the log file in a blockchain transaction.
In response, Examiner notes that claim 3 recites "wherein the generating further comprises adding a name of the log into the blockchain transaction."  The claim does not recite a log file.  Instead, the claim only recites adding a name of the log into the blockchain transaction.  Examiner interprets the log to be log data.  In any case, the log data of Reed is stored somewhere during processing and therefore would constitute a file.  Reed teaches generating a hash of log entry data that makes up the log entry.  The log entry data and a hash of the previous entry may then be hashed as stated at col. 20, lines 60-65 of Reed, forming a blockchain transaction by virtue of the hashed transactions.  As set forth at col. 20, lines 55-60 of Reed, the log entry data can include a variety of data types, but does not specifically state that the log entry data includes a name or that the log entry data is in fact named.  
At [0089], Gammans teaches generating a hash of a working file's full path and filename.  Specifically, [0089] teaches "the client device 130, 184 automatically generates a hash of the working file's full path and filename."  Therefore, Gammans teaches hashing a name of data along with a path.  Here, Gammans teaches that the name of a file is including in the hash.  

Additionally, Appellant argues that claim 23 is patentably distinct from the combination of Reed, Pradeep, Gammans and Yano.  In particular, Appellant argues that this combination does not teach "recording comprises recording events detected from the operation system of the computer during operation of the computer over a predetermined period of time," as recited by claim 23.  Appellant argues that Yano does not teach recording operating system events in a log file, or operating system events of a blockchain computer.
In response, Yano does teach the claim limitation because [0002] teaches "act of changing data in the hard disk device of a PC is detected, a snapshot as a backup copy of the data before the change is taken and a log of changes made to the data is generated.  Then, processing for taking a new snapshot, invalidating a log taken in the past before the new snapshot was taken, and generating a new log is repeated at every predetermined time."  Here, a log of changes made to the data by the PC is interpreted as recording events from an operation system of the computer.  A new log is generated at every predetermined time, which teaches over a predetermined period of time.  The new log is a log file that records operating system events such as data changes of a PC.  The claim does not recite operating system events of a blockchain computer.  For at least the foregoing reasons, it is respectfully submitted that the rejection of claim 23 be sustained.


                                                                                                                                                                        Respectfully submitted,
/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169
                                                                                                                                                                                                        /RYAN M STIGLIC/Primary Examiner  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.